IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DYCK-O'NEAL, INC.,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-378

DANELL A. HUTHSING,

      Appellee.

_____________________________/

Opinion filed December 8, 2015.

An appeal from the Circuit Court for Duval County.
W. Gregg McCaulie, Judge.

Susan B. Morrison and Lauren E. Wages of Law Office of Daniel C. Consuegra,
P.L., Tampa, for Appellant.

Austin T. Brown of Parker & DuFresne, P.A., Jacksonville, for Appellee.




PER CURIAM.

      On appeal is a final order dismissing appellant’s amended complaint for a

deficiency judgment. The trial court concluded it lacked personal jurisdiction over

appellee, a non-resident. Our review of the trial court’s order is de novo. Wendt v.

Horowitz, 822 So. 2d 1252, 1256 (Fla. 2002).
      Applying the principles discussed by the Florida Supreme Court in Venetian

Salami Co. v. Parthenais, 554 So. 2d 499 (Fla. 1989), the well-pleaded allegations

of the amended complaint (which went undisputed by appellee’s affidavit attached

to her motion to dismiss) were sufficient to bring the action within the ambit of

Florida’s long-arm statute—section 48.193, Florida Statutes. Federal due process

concerns were satisfied by appellee’s prior conduct, the final judgment of

foreclosure, and the foreseeable future consequence of a deficiency judgment;

appellee reasonably could have anticipated “‘being haled into court’” in this state.

Id. at 500 (quoting World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286

(1980)). We hold requisite minimum contacts existed for the trial court to acquire

personal jurisdiction over appellee.     We reverse the final order dismissing

appellant’s amended complaint and remand for further proceedings consistent with

this opinion.

      REVERSED and REMANDED.

SWANSON, MAKAR, and BILBREY, JJ., CONCUR.




                                         2